Judgment, Supreme Court, New York County, rendered November 29, 1971, convicting defendant, upon his plea of guilty of possession of a weapon as a misdemeanor (Penal Law, § 265.05) and sentencing him to *835a term of imprisonment of six months, unanimously modified, in the exercise of discretion, by reducing the sentence to a conditional discharge of one year (Penal Law, § 65.05, subd. 3, par. [b]) and as so modified, the judgment is affirmed and the case remitted to the trial court for imposition of conditions of conditional discharge as specified in section 65.10 of the Penal Law, and for proceedings to direct defendant to surrender himself to said court in order that execution of the judgment be commenced (GPL 460.50, subd. 5). This defendant, who has no previous conviction, has now been free on $100 bail for two and a half years, and it appears from a recent probation report that he has been gainfully employed and has committed no further offenses. The indications are that delay has been due to a tardy transcription of the minutes. It would serve no social or constructive purpose to put him in jail now, so long after the offense. We note also that the sentencing Judge said on November 5, 1971, that the court intended to “keep [appellant] out of jail if I can possibly see my way clear to put [him] on probation or a conditional discharge.” Thus, a review of the record and the probation report reveals circumstances indicating that the sentence was excessive to the extent indicated herein. Concur — McGivern, P. J., Nunez, Kupferman, Steuer and Capozzoli, JJ.